Citation Nr: 1137581	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected duodenal ulcer.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1960 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2006 rating decision, issued by the RO in St. Petersburg, Florida, denied the Veteran's claim of entitlement to a disability rating in excess of 10 percent for duodenal ulcer.  By an April 2008 rating decision, issued by the RO in Atlanta, Georgia, a Decision Review Officer (DRO) assigned a 20 percent disability rating to the Veteran's duodenal ulcer.  As the 10-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2008, the Veteran testified before a DRO at the RO in Atlanta, Georgia.  A transcript of the hearing has been associated with the claims file. 

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record reflects that, most recently, in a June 2009 rating decision of a DRO, the issue of entitlement to a TDIU was denied and the Veteran did not express disagreement with such decision.  However, the issue of entitlement to a disability rating in excess of 20 percent for duodenal ulcer is currently on appeal and thus the Board must consider if the issue of entitlement to a TDIU is raised by the record.  Specifically, at the time of the Veteran's May 2008 substantive appeal, he asserted that he had to retire early due to his duodenal ulcer.  As such, the question of TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the Veteran's claims.

As a preliminary matter, the Board notes that the Veteran, at the time of his May 2008 substantive appeal, did not respond to the inquiry related to whether he sought a hearing before the Board.  See 38 C.F.R. § 20.703 (2010).  While the Veteran appeared before a DRO in April 2008, such does not negate his right to be heard by the Board.  Thus, on remand, the AMC/RO must seek from the Veteran his response as to whether he wishes to appear before the Board to provide testimony on the issues currently on appeal.

Further, the Board notes that the most recent VA treatment records associated with the claims file are dated in May 2009.  There is no evidence that the Veteran ceased VA treatment.  Thus, on remand, the AMC/RO must obtain the Veteran's updated VA treatment records.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claim of entitlement to a disability rating in excess of 20 percent for duodenal ulcer, the Board notes that the Veteran's most recent VA examination, conducted by a private physician contracted by VA, is dated in July 2006.  While there are VA treatment records and a letter from the Veteran's private physician of record, dated subsequent to the July 2006 VA examination, such do not provide the Board sufficient detail as to the current level of severity of the Veteran's duodenal ulcer.  On remand, the AMC/RO must schedule the Veteran for a VA examination.

Where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).

As to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in April 2009.  The RO denied the Veteran's claim in a June 2009 rating decision.  The Veteran completed the VA Form 21-8940 with the name and address of his most recent employer.  There is no evidence, however, that the RO sought information from such employer.  There is no VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, of record and no evidence that the RO sent such form to any party, either the Veteran or his most recent employer.  On remand, the AMC/RO must attempt to obtain employment information from the Veteran's most recent employer.  

Also, VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on a Veteran's ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).  An examination is especially needed in light of the Veteran's significant non-service-connected disabilities and his assertion that he had to retire early due to his duodenal ulcer.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain his response as to whether he desires a hearing before a Veterans Law Judge of the Board.  All efforts to obtain the Veteran's response must be properly documented in the claims file.

2.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated from May 2009 to the present.  Any and all responses, including negative responses, must be properly documented in the claims file.  

3.  Forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's most recent employer, as identified in his April 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Any and all responses, including negative responses, must be properly documented in the claims file.  

4.  Afford the Veteran a VA examination to assess the nature, extent, and current severity of his duodenal ulcer.  All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's duodenal ulcer precludes employment consistent with the Veteran's education and occupational experience.  The examiner should render an opinion without taking into account the Veteran's age or any nonservice-connected disabilities, including, but not limited to:  deep vein thrombosis; pulmonary embolism and infarction; diabetes mellitus; chronic hepatitis; obesity; hypertension; hyperlipidemia; benign prostatic hypertrophy; left-wrist ganglion cyst; cataracts; or glaucoma.  

The RO should advise the Veteran that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claims, and the claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  A complete rationale should be provided for all opinions given.  

5.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the Veteran's claim of entitlement to a disability rating in excess of 20 percent for service-connected duodenal ulcer, as well as his claim of entitlement to a TDIU.  Adjudication of the claim for TDIU should involve consideration of whether to submit the TDIU and increased rating claims to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. §§ 3.321 and 4.16(b) (2011).

6.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claim.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


